Citation Nr: 1507200	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lip cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a kidney disorder, to include as secondary to Agent Orange exposure.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne, to include as secondary to Agent Orange exposure, and if so, whether the reopened claim should be granted.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lip cancer was not present in service or for years thereafter, and is not etiologically related to service.

2.  A kidney disorder was not present in service or for years thereafter, and is not etiologically related to service.

3.  In an unappealed rating decision issued in June 1982, the RO denied the Veteran's claim for service connection for hypertension.  An application to reopen the claim was again denied in March 2006 on the same basis.

4.  The evidence associated with the claims file subsequent to the March 2006 denial consists of evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for hypertension.

5.  In an unappealed rating decision issued in March 2006, the RO denied the Veteran's claim for service connection for a skin rash (chloracne).

6.  The evidence associated with the claims file subsequent to the March 2006 denial consists of evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a skin disorder, to include chloracne.






CONCLUSIONS OF LAW

1.  Lip cancer was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A kidney disorder was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The evidence received since the March 2006 denial is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The evidence received since the March 2006 denial is not new and material, and the claim for service connection for a skin disorder, to include chloracne, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims in a March 2010 letter.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and notice that complied with Kent, supra.  The March 2010 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, a VA examination was conducted in April 2010 for the Veteran's claimed squamous cell carcinoma of the lip (lip cancer).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2010 VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for lip cancer.  

The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed hypertension, skin disorder or kidney disorder.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's claims for hypertension and a skin disorder, to include chloracne, the Veteran is not entitled to an examination prior to submission of new and material evidence.  With regard to his claim for service connection for a kidney disorder, an examination is not warranted because there is no competent evidence of a diagnosis or symptoms of a kidney disorder sufficient to trigger an examination, since even the Veteran has stated that relevant symptoms did not being until 10-12 years prior to his Board hearing in July 2014, which would place the approximate date of onset in 2002 at the earliest.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Hypertension

In a June 1982 rating decision, the RO denied service connection for hypertension, based on a finding that it was not shown to have been incurred or aggravated during service, within one year thereafter, or otherwise related to service.  The Veteran did not file an appeal and the decision became final.  A claim to reopen was again denied in March 2006 on the same basis and once again, the Veteran did not file an appeal and this claim became final.  There was also no additional evidence received in support of this claim within one year after March 2006.  The Veteran's current claim to reopen was received in May 2009.

Evidence of record at the time of the March 2006 rating decision included the Veteran's service treatment records that showed no complaint or manifestation of hypertension while the Veteran was on active duty; post-service treatment records that were negative for any evidence of hypertension in the years immediately following service; VA treatment records showing a diagnosis of hypertension in February 1980; and treatment records from the Pleasant Valley Hospital showing that the Veteran was diagnosed with essential hypertension in 1979.  There was no medical opinion of record that established any relationship between service and the development of hypertension.  As hypertension was not shown to have been manifested during service, within one year thereafter, or otherwise related to service, the claim was denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000).  

Evidence received subsequent to the March 2006 rating decision includes VA treatment records showing a current diagnosis and treatment for hypertension several years after the Veteran's discharge.  Also added to the record are the Veteran's reports that his hypertension was related to his conceded exposure to Agent Orange during active duty in Vietnam.  As before the March 2006 decision, there are no nexus opinions relating the Veteran's hypertension to his active military service or herbicide exposure therein.

Much of this evidence is new in that it was not previously of record, however, it is cumulative or redundant of evidence previously considered.  At the time of the March 2006 decision, it was acknowledged that the Veteran had a post-service diagnosis of hypertension, thus, evidence that corroborates this fact is not new and material evidence.  What is missing to award service connection or reopen the Veteran's claim is evidence that links or suggests a link between his acknowledged current diagnosis of hypertension and an in-service incident, or links his hypertension to a continuity of symptomatology of elevated blood pressure since active service.  The newly submitted evidence does not provide any evidence of a nexus between the Veteran's current hypertension and active service, and there is no showing of hypertension within the first post-service year.  Hence, the evidence is insufficient to reopen the claim.

As to the Veteran's general statements to the effect that current hypertension is related to active service, again, these statements are cumulative and redundant because the Veteran made similar statements prior to the March 2006 denial, which were considered by the RO at that time.  Thus, they are not new and material evidence sufficient to reopen the claim. 

The Board also notes that hypertension is not among the diseases specified in 
38 U.S.C.A. § 1116(a), for presumption of service connection based on Agent Orange exposure.  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  See 38 C.F.R. § 3.309(e). Therefore, the Veteran's statements that his currently diagnosed hypertension is due to Agent Orange exposure during active duty in Vietnam are not material, in that they do not raise a reasonable possibility of substantiating the claim.  

Because new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

Skin Disorder

In a March 2006 rating decision, the RO denied service connection for a skin rash (chloracne), based on a finding that service treatment records did not show treatment or diagnosis of a skin condition and there was no current diagnosis of a skin condition.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in May 2009.

Evidence of record at the time of the March 2006 rating decision included the Veteran's service treatment records and post-service treatment records that were negative for a diagnosis of a skin disorder.  As there was no competent medical evidence of a diagnosis of a skin disorder, including chloracne, the claim was denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000). 

The pertinent new evidence added to the record since the April 2008 denial, includes treatment records from the VA Medical Center in Huntington, West Virginia, which are negative for any evidence of a diagnosed skin disorder, other than squamous cell carcinoma of the lip, which is discussed further below.

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence of a current diagnosis of a skin disorder.  However, the newly submitted evidence does not show that the Veteran has a current diagnosis of chloracne, or any other skin disorder.  Hence, the evidence is not material for purposes of reopening the claim.  Absent evidence of a current diagnosis of chloracne, or any other skin disorder, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a skin disorder is not reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As the Veteran's claim is based on herbicide exposure during service in Vietnam, the provisions of 38 U.S.C.A. § 1116(a) (West 2014) and 38 C.F.R. § 3.309(e) (2014) are applicable.  Such provisions provide for presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).  

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Lip cancer (squamous cell carcinoma of the lip) is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of lip cancer in humans.  See 38 C.F.R. § 3.309(e).  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, in this case the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 

Lip Cancer

The Veteran contends that his current squamous cell carcinoma of the lip (claimed as lip cancer) diagnosed in 2007 is related to his military service, to include his exposure to Agent Orange during active duty in Vietnam.  Because the Veteran served in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Initially, it is important to note that VA regulations do not provide for presumptive service connection for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395-407 (June 12, 2007); Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332 -247 (December 27, 2010); see also 38 C.F.R. § 3.309(e) (2012).  The Veteran could, nonetheless establish service connection with evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The current record contains no probative evidence of a nexus between the Veteran's military service and his lip cancer.

Service treatment records are negative for any evidence of treatment for or a diagnosis of lip cancer during active duty or at the time of the Veteran's discharge.

VA treatment records show that in June 2007, the Veteran was treated for actinic keratosis of the face, due to sun damage, which extended to the lip with a pre leukoplakic appearance.  He was being treated with a lip ointment with some improvement.  It was noted that he was possibly a candidate for vermillionectomy.  2008 treatment records show that the lower lip lesion was recurring, and in August 2008, he underwent a vermillionectomy.  Treatment records from 2009 show that he was diagnosed with lip leukoplakia, squamous cell carcinoma of the lip.

The Veteran was afforded a VA examination in response to his claim in April 2010.  The examiner noted that the Veteran had been diagnosed with squamous cell carcinoma of the lower lip, and that the lesion was surgically removed in August 2008.  Objective physical examination showed a small light suture line at the skin and vermillion border.  It was seen only with close observation.  There was no lymphadenopathy of the neck observed.  The examiner noted that the Veteran was a blue-eyed fair-skinned blonde/red-haired individual when he was younger, and that his childhood and his work place for 30 plus years gave him a lot of exposure to the sun.  He noted further that squamous cell carcinoma and other skin cancers are related to the amount of sun exposure, and that the lower lip is one of the areas of the skin that is especially sensitive to sun exposure.  Therefore, he opined that the Veteran's squamous cell carcinoma of the lower lip is as likely as not is related to sun exposure during his life time and not due to Agent Orange exposure during his military service.  The Board notes that there is no contrary medical opinion of record.

Furthermore, there is no evidence otherwise linking the current disability to service.  The Veteran has not reported a continuity of symptomatology beginning in service and there is no other probative evidence, VA or private, that the current lip cancer may be related to service.  
The Veteran is competent to report the symptoms of his lip cancer; however, it would require medical expertise to say that the current lip cancer, identified long after service, is the result of exposure to herbicides in service, or otherwise related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his lip cancer.  38 C.F.R. § 3.159(a)(1), (2) (2014).  Indeed the statutory scheme discussed above envisions that the link between a disease and herbicide exposure is established by scientific or medical evidence.  
See 38 U.S.C.A. § 1116.  

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between the current disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied. 38 U.S.C.A. 
§ 5107(b) (West 2014).  

Kidney Disorder

The Veteran contends that he has a current kidney disorder related to his military service, to include his exposure to Agent Orange during active duty in Vietnam.  The only specific symptom he has reported is urinary frequency for the past 10-12 years.  See July 2014 Travel Board hearing transcript.  As noted above, because the Veteran served in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, VA regulations do not provide for service connection on a presumptive basis for kidney disorders.  38 C.F.R. § 3.309(e) (2014).  The Veteran could, nonetheless establish service connection with evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The current record contains no probative evidence of a nexus between the Veteran's military service and his claimed kidney disorder.

Service treatment records are negative for any evidence of treatment or a diagnosis related to a kidney disorder during active duty or at the time of the Veteran's discharge.

Treatment records from Pleasant Valley Hospital show that the Veteran was noted to have protemuria, or protein in his urine.  A July 1979 X-ray showed normal kidney function.  There is no other evidence of a kidney disorder of record.

There is no evidence otherwise linking any current kidney disorder to service.  The Veteran has not reported a continuity of symptomatology beginning in service and there is no other probative evidence, VA or private, that any currently diagnosed kidney disorder may be related to service.  

The Veteran is competent to report his renal/urinary symptoms; however, it would require medical expertise to say that any current kidney disorder, identified long after service, is the result of exposure to herbicides in service, or otherwise related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of any current kidney disorder.  38 C.F.R. § 3.159(a)(1), (2) (2014).  Indeed the statutory scheme discussed above envisions that the link between a disease and herbicide exposure is established by scientific or medical evidence.  See 38 U.S.C.A. § 1116.  

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between the currently claimed kidney disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

As new and material evidence to reopen the claim has not been received, the claim to reopen the issue of entitlement to service connection for hypertension is denied.

As new and material evidence to reopen the claim has not been received, the claim to reopen the issue of entitlement to service connection for a skin disability, to include chloracne, is denied.

Service connection for lip cancer is denied.

Service connection for a kidney disorder is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).

The Veteran contends that he has bilateral hearing loss and tinnitus, related to noise exposure while driving tractor trailers, firing weapons as a machine gunner, including rifles and machine guns, and from overhead noise from helicopters, incoming mortars and tanks, during active duty in Vietnam for thirteen months.  He does not remember wearing hearing protection during that time.

The service medical records are negative for any evidence of hearing loss or tinnitus.  However, service personnel records show that the Veteran's military occupation specialty was heavy vehicle driver.  Accordingly, the Board finds that considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2014).  In-service incurrence of injury is therefore met as to acoustic trauma. 

It is not in dispute that the Veteran has current bilateral hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The Veteran was afforded a VA audiological examination in April 2010.  The Veteran reported noise exposure in service, as noted above, without the use of hearing protection.  He also reported some post-service occupational noise exposure while working for the railroad as a trackman for 33 years, but with hearing protection.  He also reported recreational noise exposure form the lawnmower, weed eater, chainsaw, power tools, and occasional hunting with a 22 rifle, all with no hearing protection.

The examiner diagnosed the Veteran with mild to moderate bilateral mixed hearing loss bilaterally, and opined that the Veteran's current hearing loss was not as least as likely as not a result of military service, because he had normal hearing bilaterally at the time of his separation examination in October 1968.  The examiner also opined that the Veteran's bilateral tinnitus was not as least as likely as not a result of military service because its onset was about four to five years before the examination (2005-2006), and because there were no complaints of tinnitus found in the service treatment records.

Essentially, the Board finds the examiner opined that, as there was no evidence of hearing loss or tinnitus at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss and tinnitus was not related to noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  
38 C.F.R. § 3.303(d) (2014).  The April 2010 examiner did not provide an adequate opinion as to whether the hearing loss and tinnitus identified after service was related to a disease or injury in service or to the Veteran's reported symptomatology.  As such, the Board finds that the opinion with regard to both hearing loss and tinnitus is inadequate, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of bilateral hearing loss and tinnitus during active military duty and a continuity of symptoms since.  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


